Exhibit 10.3

 

GENERAL CONVEYANCE, BILL OF SALE AND ASSIGNMENT

 

THIS GENERAL CONVEYANCE, BILL OF SALE AND ASSIGNMENT, dated as of June 27, 2019
from GTX Corp, a Nevada corporation (the “Transferor”), with respect to the sale
of certain assets of Transferor to INPIXON, a Nevada corporation (together with
its successors and assigns, “Transferee”), and is delivered pursuant to that
certain Asset Purchase Agreement, dated as of June 27, 2019, by and among
Transferor and Transferee (the “APA”). Defined terms used herein without
definition have the meanings assigned to such terms in the APA.

 

KNOW ALL PERSONS BY THESE PRESENTS that, pursuant to the terms and conditions of
the APA and for the consideration set forth therein, the receipt and sufficiency
of which are hereby acknowledged by Transferor, Transferor hereby sells,
conveys, transfers, assigns, and delivers to Transferee all of Transferor’s
right, title and interest in and to the Transferred Other Assets in accordance
with the APA.

 

TO HAVE AND TO HOLD the same unto Transferee. Transferor hereby constitutes and
appoints Transferee as a true and lawful attorney of Transferor, with full power
of substitution, in the name of Transferee or in the name of Transferor, but by
and on behalf of and for the sole benefit of Transferee, to demand and receive
from time-to-time any and all of the Transferred Other Assets and from
time-to-time to institute and prosecute, in the name of Transferor or otherwise
on behalf of Transferor, any and all proceedings at law, in equity or otherwise
which Transferee may deem necessary or desirable in order to receive, collect,
assert or enforce any right, title, benefit or interest of any kind in or to the
Transferred Other Assets and to defend and compromise any and all actions, suits
or proceedings in respect thereof and to do all such acts and things and execute
any instruments in relation thereto as Transferee shall deem advisable. Without
limitation of any of the foregoing, Transferor hereby authorizes any authorized
representative of Transferee to endorse or assign any instrument, contract or
chattel paper relating to the Transferred Other Assets. Transferor hereby agrees
that the foregoing appointment made and the powers hereby granted are coupled
with an interest and shall be irrevocable by Transferor.

 

All of the terms and provisions of this General Conveyance, Bill of Sale and
Assignment will be binding upon Transferor and its respective successors and
assigns and will inure to the benefit of Transferee; provided, that nothing in
this General Conveyance, Bill of Sale and Assignment, express or implied, is
intended or shall be construed to confer upon or give to any Person other than
Transferee and its successors and assigns any rights or remedies under or by
reason of this General Conveyance, Bill of Sale and Assignment.

 

[Signature page follows]

 

 

 

 

IN WITNESS WHEREOF, Transferee and Transferor have caused this instrument to be
signed in their respective names by its respective representatives thereunto
duly authorized on the date first above written.

 

  GTX CORP         By: /s/ Patrick Bertagna   Name: Patrick Bertagna   Title:
Chief Executive Officer

 

ACCEPTED AND AGREED:       INPIXON         By: /s/ Nadir Ali   Name: Nadir Ali  
Title: Chief Executive Officer  

 

 

 



 

 